Citation Nr: 0210468	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle injury.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision, in which the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for right 
ankle injury residuals, and assigned a 20 percent rating 
therefor.  The veteran thereafter indicated disagreement with 
that rating percentage.

A personal hearing was held before the undersigned Board 
Member, by means of video teleconferencing, in June 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfactorily addressed.

2.  Residuals of a right ankle injury are manifested by 
complaints of pain with functional loss consistent with no 
more than marked limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
ankle injury residuals are not met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that an increased rating can be 
assigned for right ankle injury residuals.  Such action was 
accomplished by means of the September 1999 rating decision, 
and by the Statement of the Case and Supplemental Statement 
of the Case issued thereafter.  These documents informed the 
veteran of the relevant criteria, and evidence needed, by 
which increased ratings could be granted.  He was also 
notified of the information needed through a letter from VA 
setting forth the requirements of the VCAA, and the 
implications regarding the development of evidence for both 
the veteran and VA, to include VA's duty to assist in the 
securing of evidence, what the evidence must show to 
establish entitlement, what information or evidence was still 
needed from the veteran, and what the veteran could do to 
help with his claim.  The veteran was also furnished such 
information at his personal hearing in June 2002, as shown by 
the transcript thereof.  In view of these actions by VA, the 
Board finds that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed; the discussions in these various documents apprised 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by letters sent to the 
appellant and by information furnished him at his personal 
hearing.  The Board concludes that all pertinent evidence has 
been obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  

II.  Increased Rating 

Service connection for residuals of a right ankle injury was 
granted by the RO in September 1999; a 20 percent rating was 
assigned, effective as of July 19, 1996.  The veteran 
thereafter indicated timely disagreement with that rating, 
and this appeal ensued; the Board notes that the provisions 
of Fenderson v. West, 12 Vet. App. 119 (1999), whereby 
"staged" ratings can be awarded for increased compensation 
claims resulting from an original grant of service 
connection, are for application.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule). 

The medical records indicate that the veteran's right ankle 
injury residuals include degenerative changes resulting from 
trauma.  Traumatic arthritis (Diagnostic Code 5010) is rated 
as degenerative arthritis (Diagnostic Code 5003).  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
With reference to the diagnostic code for limitation of ankle 
motion, however, the 20 percent rating that has been assigned 
is the maximum evaluation that can be awarded.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  A rating greater than 20 
percent can be assigned for ankle ankylosis, when the ankle 
is ankylosed in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 (zero) degrees and 10 
degrees; in such instances, a 30 percent rating is 
appropriate.  Ankylosis of the ankle in flexion of less than 
30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

The report of the most recent examination of the veteran, 
which was conducted by VA in June 1999, shows that right 
ankle plantar flexion was accomplished to 40 degrees, while 
dorsiflexion was limited to 0 (zero) degrees.  Although there 
was limitation of motion, neither this report, nor any other 
medical record, shows that the veteran's right ankle was 
ankylosed.  Likewise, the veteran, while discussing his right 
ankle impairment at his personal hearing, did not indicate 
that his ankle was ankylosed.  The report of a December 1997 
VA examination shows that there was right ankle plantar 
flexion of 45 degrees, and right ankle dorsiflexion to 10 
degrees; again, there is no showing of ankylosis.  

Moreover, the evidence demonstrates that the current 20 
percent rating sufficiently compensates the veteran for 
functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  While 
the reports of both VA examinations, and the transcript of 
the June 2002 personal hearing, show that the veteran cited 
increased right ankle weakness and pain on weight bearing and 
use, it must be noted that the 20 percent rating assigned 
under Diagnostic Code 5271 contemplates marked limitation of 
motion, and that the next higher degree of ankle impairment 
not only requires ankylosis, but ankylosis in flexion more 
than 30 degrees or in dorsiflexion.  The degree of functional 
impairment exhibited by the veteran is not of such severity 
as to be analogous to the level of ankylosis required for a 
30 percent rating.

In brief, the preponderance of the evidence demonstrate that 
a rating in excess of the 20 percent rating currently in 
effect, cannot be assigned at any time since July 19, 1996, 
the date that service connection for right ankle injury 
residuals was granted.  The veteran's claim, accordingly, 
fails.


ORDER

An increased rating for right ankle injury residuals is 
denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

